Exhibit 10.03
RECORDING REQUESTED BY AND,
WHEN RECORDED, RETURN TO:
NetApp, Inc.
7301 Kit Creek Road
Research Triangle Park, NC 27709
Attention: Ingemar Lanevi
AGREEMENT CONCERNING
GROUND LEASE
     THIS AGREEMENT CONCERNING GROUND LEASE (this “Agreement”) dated as of
December 1, 2008 (the "Effective Date”), is made by and between BNP PARIBAS
LEASING CORPORATION (“BNPPLC”), a Delaware corporation, and NETAPP, INC.
(“NAI”), a Delaware corporation, which is the successor by merger to Network
Appliance, Inc.
RECITALS
This Agreement is entered into upon, and with respect to, the following facts
and intentions:
     A. BNPPLC and NAI’s predecessor-in-interest, Network Appliance, Inc., have
heretofore entered into the following agreements:
     (1) Ground Lease (Building 9) dated as of February 1, 2008 (as the same may
have been modified, the “Ground Lease”), which was not recorded, but was
referenced in the two recorded short form documents described in the next two
subparagraphs. Pursuant to the Ground Lease, NAI, as ground lessor, now ground
leases to BNPPLC, as ground lessee, that certain land more particularly
described in Annex A attached hereto and incorporated herein by this reference
(herein the “Land”).
     (2) Lease Agreement (Building 9) dated as of February 1, 2008 (as the same
may have been modified, the “Sublease”), which was the subject of that certain
Short Form of Lease Agreement, dated as of February 1, 2008, (the “Short Form of
Sublease”), recorded in the official records of Santa Clara County, California
(the “Official Records”) on November 5, 2008 under the county recorder’s
Document #: 20037778. Under the Sublease, BNPPLC, as sublessor, now leases to
NAI, as sublessee, BNPPLC’s ground leasehold interest in the Land and all of the
improvements located thereon (collectively the “Subleased Premises”).
     (3) Purchase Agreement (Building 9) dated as of February 1, 2008 (as the
same may have been modified, the “Purchase Agreement”), which was the subject of
that certain Memorandum (Short Form) of Purchase Agreement, dated as of
February 1, 2008, recorded in the Official Records on November 5, 2008 under the
county recorder’s Document #: 20037779.

 



--------------------------------------------------------------------------------



 



     (4) Common Definitions and Provisions Agreement (Building 9) dated as of
February 1, 2008 Date (as the same may have been modified, the “Common
Definitions and Provisions Agreement”) which was not recorded. As used in this
Agreement, capitalized terms defined in the Common Definitions and Provisions
Agreement and not otherwise defined in this Agreement are intended to have the
respective meanings assigned to them in the Common Definitions and Provisions
Agreement.
     B. BNPPLC and NAI now mutually wish to terminate the Ground Lease on the
terms and conditions more particularly herein set forth.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration the adequacy of which is
hereby acknowledges, the parties hereto agree as follows:
     1. Termination of Ground Lease. As of the Effective Date, BNPPLC hereby
surrenders all of its right title and interest in the Ground Lease unto NAI,
subject only to the “Permitted Encumbrances” described in Annex B attached
hereto and incorporated herein by this reference, and the Ground Lease is hereby
terminated. Notwithstanding anything to the contrary in this Agreement, BNPPLC
does, for itself and its successors, covenant, warrant and agree to defend the
title to the Land against claims and demands of any person claiming under or
through a Lien Removable by BNPPLC. Except as expressly set forth in the
preceding sentence, BNPPLC makes no warranty of title, express or implied.
     2. Acknowledgment of Reversion. BNPPLC also acknowledges and agrees that
because of the termination of the Ground Lease, all of BNPPLC’s right, title and
interest in and to the following property will revert to NAI and BNPPLC does
hereby forever relinquish, waive, and quitclaim unto NAI (subject to such
Permitted Encumbrances):

  A.   the Sublease;
    B.   the Purchase Agreement;     C.   any pending or future award made
because of our condemnation affecting the Property or because of any conveyance
to be made in lieu thereof, and any unpaid proceeds of insurance or claim or
cause of action for damages, loss or injury to the Subleased Premises; and    
D.   all other property included within the definition of “Property” as set
forth in the Purchase Agreement;

provided, however, that excluded from this provision and quitclaim, and reserved
to BNPPLC, are any rights or privileges of BNPPLC under the following are
expressly reserved and retained by BNPPLC: (I) the indemnities set forth in the
Sublease and the Ground Lease, whether such
Agreement Concerning Ground Lease (Building 9) — Page 2

 



--------------------------------------------------------------------------------



 



rights are presently known or unknown, including rights of BNPPLC to be
indemnified against environmental claims of third parties, as provided in the
Ground Lease which may not presently be known; and (ii) provision in the
Sublease that establish the right of BNPPLC to recover any accrued unpaid rent
under the Sublease which may be outstanding as of the date hereof; and
(iii) agreements between BNPPLC and BNPPLC’s Parent or any Participant, or any
modification or extension thereof.
BNPPLC agrees to warrant and defend the title to the Subleased Premises as
herein relinquished, against claims and demands of any person claiming under or
through a Lien Removable by BNPPLC relating to the Subleased Premises.
     3. “As Is” Reversion. Notwithstanding any contrary provisions contained
herein, NAI acknowledges that BNPPLC makes no representations or warranties of
any nature or kind, whether statutory, express or implied, with respect to
environmental matters or the physical condition of the Subleased Premises, and
NAI, by acceptance of this agreement, accepts the Subleased Premises “As Is,”
“Where Is,” and “With All Faults,” and without any such representation or
warranty by BNPPLC as to environmental matters, the physical condition of the
Subleased Premises, compliance with subdivision or platting requirements or
construction of any improvements. Without limiting the generality of the
foregoing, NAI hereby further acknowledges and agrees that warranties of
merchantability and fitness for a particular purpose are excluded from the
transactions contemplated by this Agreement, as are any warranties arising from
a course of dealing or usage of trade. NAI hereby assumes all risk and liability
(and agrees that BNPPLC will not be liability for any special, direct, indirect,
consequential, or other damages) resulting or arising from or relating to the
ownership, use, condition, location, maintenance, repair, or operation of the
Subleased Premises, except for damages proximately caused by (and attributed by
any applicable principles of comparative fault to) any “Established Misconduct”
(as defined in the Common Definitions and Provisions Agreement) of BNPPLC.
     4. Binding Effect. The terms, provisions, covenants, and conditions hereof
will be binding upon NAI and BNPPLC and their respective successors and assigns,
and any other party claiming through either of them, and will inure to the
benefit of NAI and BNPPLC and all transferees, mortgages, successors and
assigns.
Agreement Concerning Ground Lease (Building 9) — Page 3

 



--------------------------------------------------------------------------------



 



     5. Miscellaneous. This Agreement and any other agreement relating hereto
and executed concurrently herewith represent the entire agreement of the parties
hereto with respect to the subject matter hereof and supersede any prior
negotiations and agreement between BNPPLC and NAI concerning the subject matter
hereof. No amendment or modification of this Agreement will be binding or valid
unless express in a writing executed by both parties hereto. This Agreement will
be governed by and construed in accordance with the laws of the State of
California without regard to conflict or choice of laws. Words in the singular
number will be held to include the plural and vice versa, unless the context
otherwise requires. This Agreement may be executed in counterparts, each of
which will be an original and all of which together will be a single instrument.
[Signature pages follow.]
Agreement Concerning Ground Lease (Building 9) — Page 4

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, BNPPLC and NAI have signed this Agreement Concerning Ground
Lease as of the date(s) of their respective acknowledgments before notaries
indicated below, but to be effective as of December 1, 2008.

            BNP PARIBAS LEASING CORPORATION, a Delaware corporation
      By:          /s/  Lloyd G. Cox       Name:   Lloyd G. Cox        Title:  
Managing Director     

             
STATE OF DALLAS
    )      
 
    )     SS
COUNTY OF TEXAS
    )      

On November                     , 2008, before me
                                        , a Notary Public in and for the County
and State aforesaid, personally appeared Lloyd G. Cox, Managing Director of BNP
Paribas Leasing Corporation, who is personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity and that by his/her signature on such instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.
WITNESS, my hand and official seal.
                                                            
Agreement Concerning Ground Lease (Building 9) — Signature Page

 



--------------------------------------------------------------------------------



 



[Continuation of signature pages to Agreement Concerning Ground Lease dated to
be effective as of December 1, 2008.]

            NETAPP, INC., a Delaware corporation, which is the
successor in interest by merger to Network Appliance, Inc.
      By:      /s/ Ingemar Lanevi       Name:   Ingemar Lanevi        Title:  
Vice President and Corporate Treasurer     

             
STATE OF NORTH CAROLINA
    )      
 
    )     SS
COUNTY OF WAKE
    )      

On November                     , 2008, before me
                                        , a Notary Public in and for the County
and State aforesaid, personally appeared Ingemar Lanevi, Vice President and
Corporate Treasurer of NetApp, Inc., who is personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity and that by his/her signature on such
instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.
WITNESS, my hand and official seal.
                                                            
Agreement Concerning Ground Lease (Building 9) — Signature Page

 



--------------------------------------------------------------------------------



 



Annex A
Legal Description
Parcel 9 and the Additional Leased Premises, as defined below, (collectively,
the “Building 9 Ground Lease Premises”) as shown on that certain Vesting
Tentative Parcel Map provided to BNP Paribas Leasing Corporation by the Network
Appliance, Inc. attached hereto and made a part hereof (the “Tentative Map”),
which has received preliminary approval from the City of Sunnyvale, California,
but not yet been filed for record in the office of the recorder of the County of
Santa Clara, State of California. As used herein, “Additional Leased Premises”
means the parking lots, driveways and other areas shaded in gray on the
Tentative Map attached hereto within the larger area designated as Common Lot A
(consisting of 30.46 Acres, more or less) on the Tentative Map. The northern
boundary of the Additional Leased Premises is a line that runs along the same
line as the northern boundary of Common Lot A, as shown on the Tentative Map,
extending from the corner of two streets adjacent to the Additional Leased
Premises to the northeast corner of Parcel 12, as shown on the Tentative Map.
The western boundary of the Additional Leased Premises runs along the same line
as (but extends beyond) the eastern boundary of Parcel 12, as shown on the
Tentative Map. The eastern boundary of the Additional Leased Premises runs along
the same line as the eastern boundary of Common Lot A, as shown on the Tentative
Map. The southern boundary of the Additional Leased Premises runs along the
center of an existing or proposed driveway which is situated between Parcel 8
and Parcel 9, as shown on the Tentative Map.
TOGETHER WITH, easements appurtenant to the Building 9 Ground Lease Premises as
described in Exhibit A attached to the Ground Lease.

 



--------------------------------------------------------------------------------



 



(MAP) [f50954f5095401.gif]
Annex A to Agreement Concerning Ground Lease (Building 9) — Page 2

 



--------------------------------------------------------------------------------



 



Annex B
Permitted Encumbrances
This agreement is made subject to all encumbrances not constituting a “Lien
Removable by BNPPLC” (as defined in the Common Definitions and Provisions
Agreement), including the following matters to the extent the same are still
valid and in force:
1. Taxes and assessments for the current tax year and subsequent years, which
are not yet due and payable.
2. THE LIEN of supplemental taxes, if any, assessed pursuant to Chapter 3.5
commencing with Section 75 of the California Revenue and Taxation Code,
resulting from changes of ownership or completion of construction on or after
the date hereof.
3. EASEMENT for the purposes stated herein and incidents thereto

         
Purpose
  :   Slope Easement
In favor of
  :   City of Sunnyvale
Recorded
  :   October 9, 1964 in Book 6695, page 430, Official Records
Affects
  :   Easterly 18 feet, as shown on a survey plat entitled ALTA/ACSM Land Title
Survey for: Network Appliance, 1345 Crossman Avenue, dated December 2, 1999,
prepared by Kier & Wright, Job No. 97208-16.

4. EASEMENT for the purposes stated herein and incidents thereto

         
Purpose
  :   Public utilities easement
In favor of
  :   City of Sunnyvale
Recorded
  :   October 9, 1964 in Book 6695, page 450, Official Records
Affects
  :   Easterly 7 feet, as shown on a survey plat entitled ALTA/ACSM Land Title
Survey for: Network Appliance, 1345 Crossman Avenue, dated December 2, 1999,
prepared by Kier & Wright, Job No. 97208-16.

5. Covenants, Conditions and Restrictions in the Declaration of Protective
Covenants — Moffett Industrial Park No. 2) recorded December 23, 1971 in Book
9640, page 443, Official Records; which provide that a violation thereof shall
not defeat or render invalid the lien of any Mortgage or Deed of Trust made in
good faith and for value. Said Covenants, Conditions and Restrictions do not
provide for reversion of title in the event of a breach thereof. Restrictions,
if any, based upon race, color, religion, sex, handicap, familial status, or
national origin are deleted, unless and only to the extent that said covenant
(a) is exempt under Chapter 42, Section 3607, of the United States Code, or
(b) related to handicap but does not discriminate against handicapped persons.

 



--------------------------------------------------------------------------------



 



     ASSIGNMENT AND ASSUMPTION of the rights, powers, duties, obligations, and
reservations of Moffett Park Associates, in favor of The Prudential Insurance
Company of America, recorded February 8, 1977 in Book C583, page 685, Official
Records.
6. EASEMENT for the purposes stated herein and incidents thereto

         
Purpose
  :   Public utilities
Granted to
  :   City of Sunnyvale
Recorded
  :   November 16, 1976 in Book C414, page 105, Official Records
Affects
  :   Southerly 10 feet, as shown on a survey plat entitled ALTA/ACSM Land Title
Survey for: Network Appliance, 1345 Crossman Avenue, dated December 2, 1999,
prepared by Kier & Wright, Job No. 97208-16.

7. LIMITATIONS, covenants, restrictions, reservations, exceptions or terms, but
deleting any covenant, condition or restriction indicating a preference,
limitation or discrimination based on race, color, religion, sex, handicap,
familial status, or national origin to the extent such covenants, conditions or
restrictions violate 42 USC 3604(c), contained in the document recorded
February 5, 1980 in Book F122, page 460, Official Records.
Annex B to Agreement Concerning Ground Lease (Building 9) — Page 2

 